PER CURIAM.
Petitioners have filed a Suggestion for Writ of Prohibition and Petition for Writ of Certiorari alleging the respondent exceeded its authority and departed from the essential requirements of law by issuing its Emergency Suspension Order suspending the broker’s and salesmen’s registrations of petitioners. Because the statute provides the suspension shall only be effective for a period of ninety days, and that period has now expired, we determine the petition and suggestion to be moot. Section 120.54(8)(c), Florida Statutes (1975).
Suggestion for Writ of Prohibition and Petition for Writ of Certiorari DENIED.
ALDERMAN, C. J., and ANSTEAD and DAUKSCH, JJ„ concur.